Title: From James Madison to Robert Mallory, 11 February 1818
From: Madison, James
To: Mallory, Robert


Dear Sir
Montpellier Feby. 11. 1818
I have just recd. yours of the 7th. inst: mentioning my appointment to a place in the Board of public works. Notwithstanding my respect for such a mark of confidence from the General Assembly, and the wishes I feel for the progress of the Internal Improvements committed to that Institution, I am constrained to decline the trust allotted to me. And I comply with your request that this should be immediately made known to you. Friendly respects
James Madison
